DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remark
This Office Action is in response to applicant’s amendment filed on January 3, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1-6 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1-3 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the patent issued to Bohn (PN. 8,998,414) in view of the patent issued to Smith et al (PN. 6,927,694).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Bohn teaches a display system serves as the see-through optical system that is comprised of a waveguide serves as a transparent substrate (112, Figure 2B) having at least two major surfaces and edges, and a micro display (120) serves as the image projector configured to project an image made up of light waves of at least a second optical spectrum, (such as visible spectrum, column 6, line 55), and the micro display or image projector being optically coupled to the substrate so as to inject the image into the waveguide or substrate so that the image propagates within the substrate by internal reflection at the two major surfaces, (please see column 3, lines 60-65).  Bohn teaches the system further comprises an array of partially reflective surfaces (1261 to 126N) carried by the substrate and obliquely angled relative to the major surfaces and the array of partially-reflective surfaces defining a coupling-out area from which the image is coupled out from the substrate so as to be viewable by the eye (140) of the viewer, (with respective to the amendment to claim 1).  An illumination source (134A) generates illumination light waves within a first optical spectrum (such as infrared spectrum), that is distinct from the second optical spectrum, (please see column 7 lines 12-18).  The system further comprises a wavelength selective filter (123) serves as the chromatically-selective reflector carried by the substrate and configured for coupling-in light waves generated by the illumination source reflected from the eye of the viewer, (please see column 7, lines 18-40) and an infrared detector (134B) serves as the detector arrangement deployed to derive an image of at least part of the eye of the viewer from light waves reflected from the eye of the viewer.  
Claim 1 has been amended to include the phrase “a chromatically-selective reflector carried by the substrate outside said coupling-out area and configured for coupling in light wave generated by said illumination source reflected from the eye of the viewer”.  As shown in Figure outside the defined coupling-out area, (wherein the coupling out area is corresponding to the array of partially-reflective surfaces 1261 to 126N) that coupling in light waves generated by the illumination source (134A) and reflected from the eye of the viewer.   
Bohn teaches a processing system associated with the detector arrangement and is configured to process the image of the at least part of the eye of the viewer to detect the movement of the eye.  Bohn also teaches that the blinking of the eye, which involves the open/closed state of the eye, may also be tracked as part of eye data captured by the system, (please see column 4, lines 18-21).  This reference however does not teach explicitly that the processing system is to process the detected blinking or open/close state of the eye to derive an indication of driver drowsiness.  Smith et al in the same field of endeavor teaches a processing algorithm that tracks and detects the blinking of the eye of a driver of a vehicle and to determine the yawning of the driver or the drowsiness of the driver, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Smith et al to modify the processing system to include the algorithm for the benefit of processing the detected eye blinking data of a vehicle driver to determine and indicate if the driver is yawning or drowsy.  In light of Smith et al the see-through optical system taught by Bohn may be applied or utilized in a vehicle for achieving vehicle safety.  
With regard to claim 2, Bohn teaches that the first optical spectrum comprises infrared light, (please see column 7, lines 13-18).  
With regard to claim 3, Bohn teaches that the infrared detector may be a position sensitive detector (PSD) which means the processing system is further configured to determine an eye position of the eye of the viewer, (please see column 7, lines 41-45).  

Furthermore, it is also within general level of skill in the art to modify the image projector to include image data comprising driving or navigation task assistance for the benefit of providing driving assistance to driver of the vehicle.  
With regard to claim 6, Bohn in light of Smith et al teach that the processing system is configured to detect blinking patterns of the eye of the viewer.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn and Smith et al as applied to claim 1 above, and further in view of PCT patent application publication by Amitai (WO 2003/081320 A1).
The see-through optical system taught by Bohn in combination with the teachings of Smith et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, Bohn in light of Smith et al does not teach explicitly that the image projector is configured for projecting an image derived from a thermal imager.  Amitai et al in the same field of endeavor teaches a light guide optical device that includes an image projector to project a thermal image into his eye during low-visibility conditions, (please see page 29, second paragraph).  It would then have been obvious to one skilled in the art to apply the teachings of Amitai et al to modify the image projector to project a thermal image (implicitly .  
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. The newly amended features have been fully considered and rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for reasons stated above.  The Applicant is respectfully noted that the cited Bohn reference teaches that the combined element (123 and 125, Figure 2B) is the chromatically selective reflector that coupling in light waves generated by the illumination source reflected from the eye of the viewer.  The element 123 passes light of visible light and reflected light of infrared light, which has the function of chromatically selectivity.  Furthermore, the location of the chromatically selective reflector is considered obvious matters of design choice to one skilled in the art that does not poses any novelty.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872